815 F.2d 701
Unpublished DispositionImam Ali Abdullah AKBAR, Plaintiff-Appellant,v.Richard P. SEITER;  Frederick R. Silbers;  E.P.  Perini,H.J. Cardwell, Defendants-Appellees.
No. 86-3383.
United States Court of Appeals, Sixth Circuit.
March 31, 1987.

Before KEITH and JONES, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this civil rights action, plaintiff complains of alleged unequal treatment by prison officials in connection with his practice of the Sunni Muslim faith.  All but two claims were dismissed in earlier proceedings.  The two remaining allegations are:  prison officials permit other inmates to wear a tarboosh (fez) in public but deny plaintiff this privilege, and other Muslim prisoners are identified by their Muslim names in the prison files while plaintiff is not.  The district court granted summary judgment for defendants and plaintiff appealed.  On appeal the parties have briefed the issues.


3
Upon consideration, we affirm for the reasons set forth by the district court in the order under review.  Rule 9(d)(3), Rules of the Sixth Circuit.


4
It is therefore ORDERED that the final order of the district court is affirmed.